Petition for Writ of Mandamus Dismissed in Part and Denied in Part and
Memorandum Opinion filed December 18, 2003








Petition for Writ of Mandamus Dismissed
in Part and Denied in Part and Memorandum Opinion filed December 18, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01349-CV
____________
 
IN RE LEE NICHOLS MCNAB MILLER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 2, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relator  seeks relief from
the actions of two judges who presided in the 179th District Court, two judges
who presided in the 184th District Court, and Anumerous unknown enforcement agencies
nationwide.@
This court is empowered to issue writs of mandamus against
judges of district courts, but may not issue writs against other parties unless
necessary to enforce our jurisdiction.  Tex. Gov=t Code Ann. ' 22.221(a)-(b) (Vernon Supp.
2003).  Because relator
does not allege that the unspecified law enforcement agencies are interfering
with this court=s jurisdiction, we must dismiss the proceeding, as it relates
to these parties, for lack of jurisdiction.  





As to the judges of the 179th and 184th District Courts, relator seeks to enforce expunction of certain records that
relator believes could be used against him in future
proceedings.  Relator
has not met his burden of presenting a sufficient record to establish his
entitlement to mandamus relief.  See Walker
v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).  Accordingly, as the petition concerns judges
of the 179th and 184th District Courts, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition
Dismissed in Part and Denied in Part and Memorandum Opinion filed December 18,
2003.
Panel consists of
Justices Yates, Hudson, and Fowler.